NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

APOLINAR HERNANDEZ-CRUZ, AKA                    No.    19-73015
Apolinar Cruz,
                                                Agency No. A200-248-408
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Apolinar Hernandez-Cruz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014). We deny the petition for review.

      Hernandez-Cruz does not challenge the agency’s denial of asylum,

withholding of removal, and CAT relief. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition for review as to

Hernandez-Cruz’s asylum, withholding of removal, and CAT claims.

      Hernandez-Cruz’s claim that the use of a Spanish interpreter in his removal

proceedings violated his due process rights fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (a petitioner must show error and prejudice to prevail on a

due process claim); see also Bartolome v. Sessions, 904 F.3d 803, 811 n.8 (9th Cir.

2018) (rejecting due process claim based on translation issues where a review of

the transcript did not evince translation issues).

      Hernandez-Cruz’s motion for a stay of removal (Docket Entry No. 1) is

denied as moot.

      PETITION FOR REVIEW DENIED.




                                           2                                    19-73015